DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Viassolo et al. (US Patent Application Publication No. 2017/0314353).
In reference to claim 1, Allmaras discloses a method of automating perforation gun deployment (par. 0002) to a downhole location in a well at an oilfield (see Fig. 5), the method comprising:
deploying at least one perforation gun (par. 0002) into the well 502 with a conveyance line 510 coupled to a head of a downhole tool string 504 comprising the at least one perforation gun (see Fig. 5);
advancing the at least one perforation gun in the well with pump assistance from at least one pump unit 520 at the oilfield (par. 0044);
monitoring, using at least one pump rate sensor, a pump rate of the at least one pump unit (par. 0020, “rate of the pump”);
monitoring, using at least one tension sensor, a tension at the head of the downhole tool string (par. 0019, “downhole cable tension measured at the logging head” or par. 0020, “uphole cable tension measured at the winch”); and
adjusting, using a coordinated controller 120, the advancement of the at least one perforation gun in an automated manner with respect to an intended speed of advancement (par. 0036, action can be taken to “increase the speed of the tool as it progresses along the wellbore”, implying that a greater speed of advancement is intended) based at least in part on the monitoring of the pump rate and the tension (Fig. 1, pars. 0019-0023, 0027 and 0028).
Allmaras fails to disclose reporting, using the coordinate controller, a rate of progress of a perforation job performed by the at least one perforation gun, an expected time of completion of the perforation job performed by the at least one perforation gun, a gun position of the at least one perforation gun, or some combination thereof.
Viassolo discloses that a tool depth 210 (par. 0048, tool depth in a well constitutes a determination of the tool’s location) can be reported using a coordinated controller (par. 0048) and that said tool is a perforation gun (par. 0016).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to report, using the coordinated controller, a gun position of the at least one perforation gun so that the gun position can be monitored during the perforation operation.
In reference to claim 2, Allmaras discloses monitoring, using at least one downhole pressure sensor 110 of the downhole tool string 504, a downhole pressure of a fluid surrounding the downhole tool string 504 in the well 502 (par. 0025, “downhole parameters can be acceleration of the toolstring, wellbore pressure, wellbore temperature, or the like”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the downhole pressure (Fig. 1, pars. 0027 and 0028).
In reference to claim 4, Allmaras discloses monitoring, using at least one surface pressure sensor, a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the surface pressure (pars. 0020, 0027 and 0028).
In reference to claim 8, Viassolo discloses that the coordinated controller gathers data from the pump rate sensor 206 (par. 0048) and the tension sensor 216 or 220 (par. 0049) to automate reporting of the data related to the perforation gun deployment (Fig. 2, pars. 0048 and 0049).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Viassolo et al. (US Patent Application Publication No. 2017/0314353) as applied to claim 1 above, and further in view of Coles et al. (US Patent Application Publication No. 2015/0167414).
In reference to claim 3, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose a downhole speed sensor of the downhole tool.
Coles discloses monitoring, using at least one downhole speed sensor 215 of the downhole tool string 200, a downhole speed of the downhole tool string 200 through the well (par. 0034, “downhole speed sensing device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a downhole speed sensor in the downhole tool string and use data from that sensor to control the downhole tool string as the measured downhole speed would be useful in tracking the motion of tool string, rather than having to rely on measured winch speed which may not always accurately reflect the speed of the tool string.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Viassolo et al. (US Patent Application Publication No. 2017/0314353) as applied to claim 1 above, and further in view of Jeffryes (US Patent Application Publication No. 2008/0231467).
In reference to claim 5, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose determining a rate of change of the tension at the head of the downhole tool string.
Jeffryes discloses monitoring a rate of change of tension of a tool string (par. 0019, “measures the rate of change of force (e.g., pressure or tension)”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the rate of change of tension in the tool string to ensure that the tension does not rapidly change to a breaking point.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Viassolo et al. (US Patent Application Publication No. 2017/0314353) as applied to claim 1 above, and further in view of Kragas et al. (US Patent Application Publication No. 2009/0276156).
In reference to claim 6, Allmaras fails to disclose sending a text message upon completion of the perforation job.  
Kragas discloses that it is known in the art to notify a user with a text message upon completion of a well process (par. 0103).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to send a text message in response to completion of a perforation job so that a user can be made aware that the perforation job is complete.

Claim 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application Publication No. 2013/0138254) and Viassolo et al. (US Patent Application Publication No. 2017/0314353).
In reference to claim 19, Allmaras discloses a coordinated controller 120 for automating perforation gun deployment (par. 0002) to a downhole location in a well 502 at an oilfield (see Fig. 5), the coordinated controller 120 comprising a processor and a memory storing computer program code 122 (par. 0027, a “processor” is never explicitly disclosed, but for the control 120 to perform the disclosed steps, some kind of “processor” would inherently have to be present) that, when executed by the processor, performs operations comprising:
monitoring, using at least one pump rate sensor, a pump rate of at least one pump unit 520 at the oilfield (par. 0020);
monitoring, using at least one tension sensor, a tension at a head of a downhole tool string 504 comprising at least one perforation gun (par. 0019, “downhole cable tension measured at the logging head”); and
adjusting deployment of the at least one perforation gun in an automated manner with respect to an intended speed of advancement (par. 0036, action can be taken to “increase the speed of the tool as it progresses along the wellbore”, implying that a greater speed of advancement is intended) based at least in part on the monitoring of the pump rate and the tension (Fig. 1, pars. 0019-0023, 0027 and 0028), and
wherein the coordinated controller 120 gathers data from the pump rate sensor (par. 0020, “rate of the pump” or “pressure at the pump”) and the tension sensor (par. 0019, “downhole cable tension measured at the logging head” or “downhole data can include wellbore pressure”) in order to automate reporting of the data related to the perforation gun deployment (pars. 0018 “control may be performed by an operator making decision in view of data displayed on a monitor, or it may be performed automatically by a controller”; par. 0019, control inputs “may comprise downhole cable tension”).
Allmaras fails to disclose ceasing advancement of the perforating gun in an automated manner when the perforating gun has reached an intended depth in the well.
Seals discloses that a perforating gun (par. 0035) can be stopped automatically when the gun has reached an intended depth in the well (par. 0043).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to automatically cease advancement of a perforating gun at an intended depth in the well so that the perforation gun can be fired at the intended depth.
Allmaras also fails to disclose reporting, using the coordinate controller, a rate of progress of a perforation job performed by the at least one perforation gun, an expected time of completion of the perforation job performed by the at least one perforation gun, a gun position of the at least one perforation gun, or some combination thereof.
Viassolo discloses that a tool depth 210 (par. 0048, tool depth in a well constitutes a determination of the tool’s location) can be reported using a coordinated controller (par. 0048) and that said tool is a perforation gun (par. 0016).  
In reference to claim 20, Allmaras discloses monitoring, using at least one downhole pressure sensor of the downhole tool string 504, a downhole pressure of a fluid surrounding the downhole tool string 504 in the well (par. 0019, “downhole data can include wellbore pressure”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the downhole pressure (pars. 0019, 0021-0023, 0027 and 0028).
In reference to claim 22, Allmaras discloses monitoring, using at least one surface pressure sensor, a surface pressure of a fluid exiting the at least one pump unit 520 (par. 0020, “pressure at the pump”); and
adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitoring of the surface pressure (pars. 0020-0023, 0027 and 0028).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application Publication No. 2013/0138254) and Viassolo et al. (US Patent Application Publication No. 2017/0314353) as applied to claim 19 above, and further in view of Coles et al. (US Patent Application Publication No. 2015/0167414).
In reference to claim 21, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose a downhole speed sensor of the downhole tool.
Coles discloses monitoring, using at least one downhole speed sensor 215 of the downhole tool string 200, a downhole speed of the downhole tool string 200 through the well (par. 0034, “downhole speed sensing device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a downhole speed sensor in the downhole tool string and use data from that sensor to control the downhole tool string as the measured downhole speed would be useful in tracking the motion of tool string, rather than having to rely on measured winch speed which may not always accurately reflect the speed of the tool string.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allmaras et al. (US Patent Application Publication No. 2015/0330172) in view of Seals et al. (US Patent Application Publication No. 2013/0138254) and Viassolo et al. (US Patent Application Publication No. 2017/0314353) as applied to claim 19 above, and further in view of Jeffryes (US Patent Application Publication No. 2008/0231467).
In reference to claim 23, Allmaras discloses adjusting, using the coordinated controller 120, the deployment of the at least one perforation gun in the automated manner based at least in part on the monitored downhole parameters (par. 0019) but fails to disclose determining a rate of change of the tension at the head of the downhole tool string.
Jeffryes discloses monitoring a rate of change of tension of a tool string (par. 0019, “measures the rate of change of force (e.g., pressure or tension)”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the rate of change of tension in the tool string to ensure that the tension does not rapidly change to a breaking point.

Allowable Subject Matter
Claims 9-18 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowability of claims 1-6, 8 and 19-23 is withdrawn in view of the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/14/22